Citation Nr: 0831855	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  04-02 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1969 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2005, the 
veteran appeared at a hearing at the RO before the 
undersigned. 

In a July 2005 decision, the Board denied the veteran's 
service connection claim for a bilateral knee disability.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2008, a Court Memorandum Decision was issued, vacating 
the Board's July 2005 decision as to and remanding the 
veteran's claim consistent with its discussion.  Judgment was 
entered in May 2008.


FINDINGS OF FACT

1.  Residuals of menisectomies to each knee were noted at the 
time of the veteran's entry into active service.

2.  Bilateral knee disability was aggravated by pain 
(arthralgia) during his period of active service.


CONCLUSION OF LAW

Bilateral knee disability was aggravated in service by 
arthralgia.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2002 and February 2004, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  Since the Board is granting the 
claim of service connection for bilateral knee disability, 
the agency of original jurisdiction will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  
Therefore, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2007) (harmless error).

In light of the Board's denial of the veteran's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   At his May 2005 hearing, the 
veteran testified that he had surgery on his knee after 
service around 1972 or 1973 at Roseville Community Hospital 
and that the hospital had since closed.  He indicated the 
records were irretrievable.  The Board finds that additional 
efforts to obtain these records would be futile, and as such, 
the Board finds that VA has fulfilled its duty to assist in 
obtaining such records.  Additionally, the veteran has been 
medically evaluated in conjunction with his claim.  Thus, the 
duties to notify and assist have been met.

Analysis

The veteran essentially contends that he has a bilateral knee 
disability which pre-existed service and worsened as a result 
thereof.  He asserts that his bilateral knee disability 
worsened in severity beyond a natural progression of the 
disability. 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110. Service connection may also be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  That presumption can be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service. See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Id.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.

In this case, review of the service treatment records include 
an October 1968 letter from W.A. Hammond, Jr., M.D. who 
indicated that the veteran underwent a right medial 
meniscectomy on July 26, 1968.  In a June 1969 letter, Dr. 
Hammond stated that the veteran underwent left knee 
arthrotomy and a medial meniscectomy for a ruptured medial 
meniscus.  The June 1969 enlistment examination report noted 
bilateral meniscectomy with good function.  On the Report of 
Medical History at service entry, as to the inquiry have you 
ever had or have you now trick or locked knee, the veteran 
indicated yes.  Since the residuals of the meniscectomy were 
noted on the enlistment physical examination, the presumption 
of soundness at entry is not triggered.  

Service treatment records reflect that in July 1969, less 
than one month after the veteran entered service, the veteran 
complained of pain in both knees.  The veteran complained of 
bilateral knee pain several more times during service in 
July, August, October, November, and December 1969.  In 
particular, an October 1969 record noted the veteran's 
complaint of pain in the right knee for five days and 
internal derangement of the left knee.  He exhibited good 
range of motion and tenderness in the knee area; whirlpool 
and an ace bandage were recommended.  In December 1969, a 
Medical Board determined that the veteran's bilateral knee 
disability made him unfit for duty and found that "the 
disability was neither incurred in nor aggravated by a period 
of active military service."  Diagnoses of bilateral post-
traumatic arthritis of the knees and post-operative status of 
bilateral medial meniscectomy were noted at that time.  The 
veteran was honorably discharged in January 1970 because he 
failed to meet procurement medical fitness standards.

VA afforded the veteran an examination in April 2003 for 
which the claims folder was reviewed.  The examiner was 
specifically asked to specify whether the veteran's bilateral 
knee disorder was aggravated by military service (i.e., 
beyond the natural progression/residuals of the veteran's 
bilateral meniscectomy prior to service).  During the 
examination the examiner elicited a history from the veteran 
of his bilateral knee disorder.  On physical examination, the 
examiner found evidence of bilateral arthralgia of the knees.   
The examiner noted that "[i]t is an expected sequela to 
menisectomies [sic] that one would expect variable levels of 
future joint degeneration, depending on the residual meniscus 
remaining in the joint.  The examiner further noted that x-
rays from 2000 revealed no osteoarthritis with mild 
chondrocalcinosis, and the veteran's statement that he had 
rheumatoid arthritis.  The examiner concluded that the 
veteran's bilateral knee disability was not aggravated beyond 
the natural progression/residuals of the pre-existing 
condition.

Upon review, the veteran's bilateral knee disability 
increased in severity during service to the extent that he 
exhibited complaints of pain.  He was medically discharged 
from service, and the April 2003 examination report reflects 
that the knee disability was not aggravated beyond natural 
progress, implying some worsening of the condition.  
Therefore, the Board finds that an increase in severity of 
the veteran's bilateral knee disability is shown during 
service.  While the April 2003 VA examiner diagnosed 
arthralgia and indicated that this was not an aggravation 
beyond natural progress, this opinion does not rise to the 
level of clear and unmistakable evidence to rebut the 
presumption of aggravation.  Accordingly, service connection 
for arthralgia of the knees is granted.  


ORDER

Service connection for a bilateral knee arthralgia is 
allowed. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


